Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 18, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  125250                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 125250
                                                                   COA: 242050
                                                                   Oakland CC: 2001-177534-FC
  NICHOLAS JAMES JACKSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, leave to appeal was granted, 472 Mich 884 (2005), and the
  briefs and oral argument of the parties have been considered by this Court. It now
  appears to this Court that the cases of Davis v Washington, __ US __; __ S Ct __; __ L
  Ed 2d __; 74 USLW 3272; 2005 WL 1671669; 2005 US LEXIS 7859 (October 31,
  2005), and Hammon v Indiana, __ US __; __ S Ct __; __ L Ed 2d __; 74 USLW 3272;
  2005 WL 1914510; 2005 US LEXIS 7860 (October 31, 2005), are pending before the
  United States Supreme Court and that the decisions in those cases may resolve an issue
  raised in this case. We ORDER that this case be held in ABEYANCE pending the
  decisions in those cases.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 18, 2005                   _________________________________________
           t1114                                                              Clerk